Concurring opinion delivered, March 19th 1863, by
Lowrie, C. J.
The indictment and docket entries, and some notes of evidence, with an application for an allowance of a writ of error, were handed to us, and considered by us in usual form in our next consultation, and the allowance was refused, and our brother Thompson was appointed to assign our reasons for the refusal, and then the foregoing opinion, approved by us, was prepared and filed. Since then some additional papers or memoranda have been filed: but we do not see that they change the case. In regular order no question was properly raised by the papers handed to us, because none of them contained any bill of exceptions sealed by the judges below, and without this we could not have allowed the writ. But we assumed that the question was propei’ly raised, and have decided it. The counsel for the prisoner now seems to think that he ought to have been heard, but this is not usual in such applications : for usually we allow writs of error in homicide, if we entertain any doubt about any important ruling below, and in this ease we have no doubt.